EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Tomkins on March 18, 2021.
The application has been amended as follows: 
3.1. Claim 1 has been amended as follows:
--1. (currently amended) A positive electrode active material for a secondary battery, the positive electrode active material being a primary particle having a monolithic structure that includes a lithium composite metal oxide of Formula 1 below,
	wherein the primary particle has an average particle size (D50) of 2 µm to 20 µm and a Brunauer-Emmett-Teller (BET) specific surface area of 0.15 m2/g to 0.5 m2/g, wherein the lithium composite metal oxide is formed by sintering at 700°C to 900°C in the presence of a boron-based sintering additive:
	[Formula 1]
	LiaNi1-x-yCoxM1yM3zM2wO2
	wherein, in Formula 1, M1 is Mn or combination of Mn and Al, M2 is any one or two [or more] elements selected from the group consisting of Zr and Mg, M3 is W, and 1.0≤a≤1.5, 0<x≤0.5, 0<y≤0.5, 0.005≤z<0.01, 0≤w≤0.04, 0<x+y≤0.7.--


3.3. Claim 9 has been amended as follows:
--9. (Currently amended) A method of fabricating the positive electrode active material for a secondary battery of claim 1, the method comprising:
	a step of preparing a precursor by mixing a nickel raw material, a cobalt raw material, and an M1 raw material, wherein [(here,] M1 is [at least one element selected from the group consisting of] Mn or the combination of Al and Mn, and then performing a reaction;
	a step of mixing the precursor with a lithium raw material and [an M3] a W raw material [(here, M3 is W)] such that a molar ratio of Li/Me, wherein [(]Me=the sum of metal elements in the precursor and W[as M3], is 2.0 or higher and then sintering at 700°C to 900°C in the presence of [a] the boron-based sintering additive; and
	a step of washing a product obtained by a result of the sintering such that a molar ratio of Li/Me’, wherein [(]Me’=the sum of metal elements, excluding lithium, in the positive electrode active material[)], in the finally fabricated positive electrode active material is from 1.0 to 1.5 and then drying at 150°C to 400°C.--
3.4. Claim 10 has been amended as follows:
--10. (Currently amended) The method of claim 9, wherein an M2 raw material, wherein [(]M2 is any one or two [or more] elements selected from the group consisting of Zr[, Ti,] and Mg, [Ta, and Nb)] is further added in the preparing of the precursor or the sintering.--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in their present amended form have overcome the obviousness rejection over Han et al in view of Kishimi et al, Hosokawa et al in view of Kishimi et al and Sun et al in view of Kishimi et al in view of Applicants showing in the instant specification and the declaration.  The declaration under 37 CFR 1.132 filed October 30, 2020 is sufficient to overcome the rejection of claims 1-8, 14-17 based upon the rejection applied under 35 U.S.C. 103.  Applicants have shown in the instant specification, specifically Table 4, and in the declaration that a positive electrode active material based upon Formula 1 with the amount of W being greater than or equal to 0.005 and less than 0.01 provides an increased 300th cycle capacity retention rate at high temperature compared with the amount of W being outside of the claimed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 19, 2021